Title: General Orders, 11 February 1778
From: Washington, George
To: 



Head Quarters V. Forge Wednesday Feby 11th 1778.
ConstantinopleConway. Cortlandt.


Representation having been made by the Captains of the Pennsylvania line against the promotion of Michael Ryan Esquire to the Majority of a Regiment as irregular, he is suspended from doing duty in that rank ’till the matter can be adjusted by a proper board of officers.
At a division Court-Martial whereof Lt Coll Sprout was President Feby 9th Captn Israel Davis of Coll Wigglesworth’s Regiment tried for fraudulently detaining two months pay drawn by him belonging to Giles Tibbits a soldier to the great Damage and Distress of the said soldier—2ndly for detaining a sum of money about the Value of sixty pounds Massachusetts-Currency, the Property of five soldiers being money due to them as a hire from the twon of Newbury—acquitted of the first part of the charge, but found guilty of the second being a breach of 4th Article 12th section of the Articles of war and sentenced to be cashiered & to refund the money, to Thomas & William Clark each fifteen pounds to Hollis Hutchins Reuben Kincade & Benjamin Fletcher each ten pounds aforesaid Currency and that his pay be stop’d to make good those sums.
His Excellency the Commander in Chief approves the sentence & orders it to take place immediately.
